Gould, Associate Justice.
The community interest of the first wife of John R. Hobson in the land in controversy vested, on her death, in her children, and their father having died after a second marriage, that community interest was not subject to sale as a part of his estate for the purpose of raising an allowance for his widow and minor children, including a child of the second marriage.
The purchaser at a sale ordered for that purpose acquired no title to the community interest in the land sold, inherited by the children of the first wife.
The defense of equitable estoppel was not made out. Some of the plaintiffs were minors entitled to and receiving a share of the allowance for the benefit of the widow and minor children. That allowance had been made, and the greater part paid, before the sale of this land, and there were assets of the estate properly applicable to the payment of the balance. If *416the administrator paid the balance of their share out of the proceeds of the sale ordered by the court, this would not estop the minors from recovering their land.
[Opinion delivered January 23, 1880.]
Affirmed.
[Chief Justice Moore dissented.]